Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-20, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, replacing color information of an object included in the input image data with an achromatic signal value, determining, based on an achromatic signal value corresponding to color information of a pixel of interest in the input image data, whether the pixel of interest satisfies a predetermined condition, and performing enhancement processing on the color information of the pixel of interest in a case where the pixel of interest is determined not to satisfy the predetermined condition.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
---APPARATUS AND CONTROL METHOD FOR ENHANCEMENT BASED ON ACHROMATIC SIGNAL VALUE REPLACING PIXEL COLOR INFORMATION---.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 April 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of the single cited document on page 2 of the specification.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eguchi (US 20150015918 A1) discloses determining whether a pixel included in image data belongs to an edge and is achromatic, forming a pixel only with an achromatic color material on a pixel determined as belonging to an edge and being achromatic, and when the pixel has been determined as belonging to an edge and being achromatic, determining whether the process is to be performed on a pixel adjacent. In the achromatic color determination, the edge correction processing may determine whether the density of the achromatic color plane of the target pixel is smaller than a predetermined threshold value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
25 January 2022